Citation Nr: 0712678	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-27 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits as a surviving spouse based on a 
claimed common law marriage to the veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.  
He died on June [redacted], 2003.  The appellant contends that she is 
the veteran's surviving spouse based on a claimed common law 
marriage in the state of Texas.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 administrative decision 
issued by the VA Regional Office (RO) in Waco, Texas, which 
determined that, because the appellant's claimed common law 
marriage to the veteran was not valid for purposes of VA 
benefits, she was not recognized as the veteran's surviving 
spouse.  In a cover letter to this administrative decision, 
the RO also notified the appellant that, because her 
relationship as the veteran's surviving spouse had not been 
established, her claims for service connection for the cause 
of the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits had been denied.  In August 2005, the appellant 
perfected a timely appeal on the issue of entitlement to 
basic eligibility for VA benefits based on a claimed common 
law marriage to the veteran.

In light of the decision below finding that the appellant's 
claimed common law marriage to the veteran is not valid, she 
is not the veteran's surviving spouse and is not eligible for 
VA benefits as a matter of law.  As such, the issues of 
entitlement to service connection for the cause of the 
veteran's death and to DIC, death pension, and accrued 
benefits are all rendered moot.


FINDINGS OF FACT

1.  The veteran consistently indicated during his lifetime 
that he had never been married.

2.  The overwhelming preponderance of the credible evidence 
is against a finding that the appellant was in a valid common 
law marriage with the veteran.


CONCLUSION OF LAW

The requirements for recognition as the veteran's surviving 
spouse for the purpose of establishing eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the appellant was effectively informed 
to submit all relevant evidence in her possession and 
received notice of the evidence needed to substantiate her 
claim, to include evidence showing that she and the veteran 
had been in a valid common law marriage prior to his death; 
the avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the May 2004 VCAA notice was furnished to the appellant 
and her service representative prior to the September 2004 
administrative decision that is the subject of this appeal.  
Although the RO did not provide the appellant or her 
representative with notice of the Dingess requirements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board notes that Dingess involved a claim 
for service connection; this appeal involves a claim of 
entitlement to eligibility for VA benefits as a surviving 
spouse based on a claimed common law marriage to the veteran.  
Thus, there is no question as to a rating to be assigned and 
as the overwhelming preponderance of the evidence is against 
the claim, any question regarding an effective date of the 
benefit sought is moot.   Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's service medical records, VA medical records, 
including VA examination reports, and his death certificate.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The appellant was offered the 
opportunity to testify in support of her claim at a Board 
hearing, although she declined to do so.  The evidence is 
adequate to resolve this claim; because adjudication of this 
claim turns on evidence relating to the appellant's claimed 
common law marriage to the veteran, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Analysis

Certain VA death benefits, including death pension, death 
compensation, DIC benefits, and accrued benefits are payable 
to a veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

A review of the claims file shows that, several years prior 
to his death, the veteran filed claims for service connection 
with VA.  A review of the veteran's VA Form 21-526, date-
stamped as received at the RO in September 1995, shows that 
he reported that his marital status was "never married" and 
that he did not live with anyone.  He also crossed out all 
information concerning current or former marriages on this 
form and identified his daughter, A.F., as his nearest 
relative.

A review of a report of VA general medical examination dated 
in January 1996 indicates that the VA examiner stated that 
the veteran had arrived "with his common law wife of 50 
years.  He has never married but he does have 12 children."

The veteran was hospitalized at a VA Medical Center from 
March to April 2001 following a cerebrovascular accident.  
Following his hospitalization, it was recommended that the 
veteran receive care in a community nursing home.  However, 
his family declined this recommendation and he was returned 
to the home of A.F., his daughter.

The veteran was hospitalized from July 2001 to March 2002 at 
a VA Medical Center nursing home care unit.  The veteran was 
discharged to the Texas State Veterans Home.

The veteran's death certificate indicates that his marital 
status was "never married."  No surviving spouse is listed.

On July 1, 2003, the veteran's daughter, D.C., contacted the 
RO and reported that the veteran had died on June [redacted], 2003.  
Later that same month, D.C. filed a claim for burial 
benefits.  

When the appellant filed her application for VA death 
benefits in April 2004, she stated that she was the veteran's 
"surviving spouse" and had been married to the veteran 
since 1980.  The appellant reported that veteran had only 
been married once to her, she had not remarried since his 
death, and she had lived continuously with him from the date 
of their marriage to the date of his death.

On a VA Form 21-4170, "Statement of Marital Relationship", 
attached to her application for VA death benefits, the 
appellant stated that she had lived together continuously 
with the veteran from September [redacted], 1980, to the date of the 
veteran's death.  The appellant also indicated on this form 
that she had "some times" and "always" used the veteran's 
last name after she had begun living with him and he had 
never lived with any other person as husband and wife other 
than the appellant.  Finally, the appellant stated on this 
form that she had been in a common law marriage with the 
veteran since September [redacted], 1980.

The appellant submitted several lay statements in April 2004 
in support of her claim.  G.S. identified herself as the 
veteran's sister-in-law and the appellant's sister.  She 
contended that the veteran and the appellant were generally 
known as husband and wife, neither of them had ever denied 
the marriage, and she considered them to be husband and wife.  
G.S. also stated that she had heard the veteran or the 
appellant refer to each other as husband and wife since 
September [redacted], 1980, and that the veteran and the appellant had 
maintained a home and lived together as husband and wife.  In 
his statement, C.C. identified himself as the appellant's 
nephew.  He had met the veteran on several occasions and 
repeated the statements made by G.S. concerning the 
appellant's claimed common law marriage to the veteran.  In 
her statement, V.C. identified herself as the appellant's 
niece and also repeated the statements made by G.S. 
concerning the appellant's claimed common law marriage to the 
veteran.

The appellant contended in an August 2004 statement that she 
and the veteran had lived together until he became ill in 
November 2003.  She reported that the veteran had been in a 
VA nursing home from November 2003 to June 2004 when he was 
hospitalized just before his death.  "It was our intent to 
live together again when [the veteran] could return to our 
living in the community again."  In an August 2004 
statement, T.J.F. stated that the veteran and the appellant 
had lived next door to him for over ten years.

The Social Security Administration (SSA) notified VA in 
September 2004 that it had denied the appellant's claim for 
SSA benefits based on her contention that she was the 
veteran's widow.

The appellant submitted additional lay statements in support 
of her claim in April 2005.  In her statement, G.S. 
identified herself as the veteran's sister and stated that 
she had no relationship to the appellant.  She also stated 
that she had known the appellant for 60 years.  In her 
statement, A.L.D. identified herself as the veteran's "step 
granddaughter" and as the appellant's granddaughter.  She 
had known the veteran and the appellant as husband and wife.  
She also stated that they had never denied their marriage and 
had referred to each other as husband and wife since 1986.

In May 2005, the veteran's daughter, D.C., contacted the RO 
and reported that the veteran had never been married.

In a June 2005 statement, the veteran's daughter, A.F., 
contended that she had information that the appellant had 
filed for the veteran's SSA and VA benefits although she 
"was not ever married to [the veteran]."  A.F. stated that 
the veteran and the appellant had lived together "in the 
past but they had not lived together for eight, nine or more 
years."  The veteran had paid the appellant's rent but she 
had lived separately from him.  After the veteran suffered a 
stroke and was treated at a VA Medical Center, he had been 
released in to A.F.'s care.  A.F. stated that her family had 
cared for the veteran in her home until he had returned to VA 
for additional medical care.  The veteran was then 
transferred to 2 different nursing homes before he died.  
A.F. contended that the appellant "was never around before 
or after [the veteran] got sick."

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to eligibility 
for VA benefits as a surviving spouse based on a claimed 
common law marriage to the veteran.  The veteran stated 
repeatedly that he had never been married in claims filed 
with VA in during his lifetime.  There is no mention of the 
veteran's "spouse" in any of the VA medical records in the 
claims file.  The veteran's death certificate indicated that 
he was never married.  SSA also denied the appellant's 
application for SSA benefits based on her assertion that she 
was the veteran's widow (or surviving spouse).  The question 
thus becomes whether there was a valid common law marriage 
between the appellant and the veteran within the meaning of 
the applicable law and regulation. 

The Board does not dispute the appellant's allegation that 
she lived with the veteran for a significant period of time.  
However, the overwhelming preponderance of the evidence is 
against a finding that she lived with the veteran 
continuously from the onset of the alleged common law 
marriage to the date of the veteran's death.  38 U.S.C.A. 
§ 101(31); 38 C.F.R. § 3.50.  One of the exceptions to that 
cited legal authority regarding when a separation was 
procured by the veteran without fault of the spouse is 
potentially applicable here.  However, the appellant has 
given conflicting statements relating to when she stopped 
living with the veteran.  She initially contended that she 
lived with the veteran continuously from 1980 until the date 
of his death.  She subsequently asserted that she lived with 
him until he became ill in November 2003.  On the other hand, 
the veteran's daughter, A.F., has provided consistent, 
unequivocal statements that her father was living with her 
from April 2001 to his admission to a VA Medical Center from 
July 2001 to March 2002, which was followed by stays in 
several VA nursing homes before his death in a nursing home.  
The Board finds that the conflicting nature of the 
appellant's statements made in support of her claim raises a 
question of credibility; such is not the case with the 
daughter's statements.  

The Board also finds that the lay statements submitted by the 
appellant in support of her claim are inconsistent.  For 
example, G.S. stated in April 2004 that she was the 
appellant's sister but then stated in April 2005 that she was 
the veteran's sister.  G.S. also stated in April 2005 that 
she had no relationship to the appellant and had known the 
appellant for 60 years.  Whatever the relationship between 
G.S. and the appellant and the veteran, none of the lay 
statements submitted by the appellant in support of her claim 
establish that she lived continuously with the veteran 
between the date of the claimed common law marriage and the 
date he chose to live somewhere else, or the date of his 
final hospitalization and terminal nursing home stay.  

A common law marriage in Texas is not considered valid if a 
proceeding to prove the existence of such a marriage has not 
been initiated within 2 years of the date where the parties 
to the claimed common law marriage were separated or stopped 
living together.  See Tex. Fam. Code Ann. § 2.401 (2005) 
("If a proceeding in which a marriage is to be proved...is not 
commenced before the second anniversary of the date on which 
the parties separated and ceased living together, it is 
rebuttably presumed that the parties did not enter into an 
agreement to be married").  Here, the appellant has not 
demonstrated that she initiated any proceeding to prove the 
existence of the claimed common law marriage to the veteran 
within 2 years of the date that she stopped living with him.  
Nor is there any evidence that any children were born of the 
claimed common law marriage, that the appellant entered the 
claimed common law marriage without knowledge of Texas law, 
that she lived with the veteran continuously from the date of 
marriage to the date of death, or that another claim has been 
filed by a legal surviving spouse of the veteran.  As 
explained above, the Board finds that the appellant's 
statements to the effect that she lived with the veteran 
continuously until he chose to live with his daughter are 
outweighed by the statements of the daughter of the veteran.  
Thus, the RO properly concluded that the appellant's claimed 
common law marriage to the veteran was not valid for VA 
purposes because it was not valid in Texas, the jurisdiction 
where the appellant and the veteran resided.  See 38 C.F.R. 
§§ 3.1(j), 3.52; see also Tex. Fam. Code Ann. § 2.401.

In view of the foregoing, the Board finds that the 
appellant's claim for basic eligibility for VA benefits as a 
surviving spouse based on a claimed common law marriage to 
the veteran must be denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to basic eligibility for VA benefits as a 
surviving spouse based on a claimed common law marriage to 
the veteran is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


